NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ANTONIO WIMES,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D19-756
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 2, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Lon S. Arend,
Judge.

Antonio Wimes, pro se.


PER CURIAM.

             Affirmed. See Wimes v. State, 93 So. 3d 1035 (Fla. 2d DCA 2012) (table

decision); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Steward v. State, 931

So. 2d 133 (Fla. 2d DCA 2006); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA

2004); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Harris v. State, 777 So. 2d

994 (Fla. 2d DCA 2000).



KELLY, MORRIS, and BADALAMENTI, JJ., Concur.